NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted November 23, 2021 *
                               Decided November 29, 2021

                                          Before

                        MICHAEL B. BRENNAN, Circuit Judge

                        AMY J. ST. EVE, Circuit Judge

                        CANDACE JACKSON-AKIWUMI, Circuit Judge

Nos. 20-2531, 20-2532

RAHUL JULKA, et al.,                               Appeals from the United States District Court
    Plaintiffs-Appellants, Cross-Appellees,        for the Northern District of Illinois,
                                                   Eastern Division.

      v.                                           No. 17 C 2849

BOARD OF EDUCATION OF BUTLER                       Matthew F. Kennelly,
SCHOOL DISTRICT #53, et al.,                       Judge.
    Defendants-Appellees, Cross-Appellants.


                                        ORDER

      Rahul and Komal Julka, and their two children, sued parents of the children’s
classmates who accused the Julka parents of helping their children cheat in an academic

      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
Nos. 20-2531, 20-2532                                                              Page 2

competition. The Julkas also sued officials from the children’s school and the Board of
Education, alleging that these defendants violated their constitutional rights and
committed various torts while investigating the accusations. The district court
dismissed or entered summary judgment for the defendants on most of the Julkas’
claims, but it held a trial on their claims of retaliation in violation of the First
Amendment and intentional infliction of emotional distress. A jury found for the
defendants on the retaliation claim, and on the tort claim except as to Rahul, who
obtained a verdict against the school board and one school official but was awarded no
damages. On appeal, the Julkas contest the verdicts against them, the omission of
damages for Rahul, and several of the court’s pre-trial rulings. The school board and a
school official, Alan Hanzlik, cross-appeal, arguing that the district court erred by
denying them judgment as a matter of law on Rahul’s intentional-infliction-of-
emotional-distress claim. We affirm.

                                       Background

        In 2016, the Julkas’ elementary school withdrew the Julka children from the
National Geographic Bee after other parents reported that they were preparing with the
actual competition questions. After investigating the other parents’ report, which
included reviewing a recording of a complaining parent’s conversation with Komal
Julka, the school board banned the Julka children from participating in academic
competitions, banned the parents from volunteering, placed letters about academic
dishonesty in the children’s permanent records, and mailed a letter to the families of
students within the district, discussing the incident without naming the Julkas. The
Julkas responded by filing a grievance with the school board, in which they asserted
that the sanctions were based on unsupported accusations. The school board, with its
attorneys, reviewed the grievance, investigated, and upheld all sanctions but one: it
removed the letters from the children’s files.

        The Julkas then filed a seven-count federal lawsuit in which they alleged that the
school defendants (the principal, the school board, and its lawyers) violated their due-
process and equal-protection rights by singling them out for sanctions based on an
inadequate internal investigation, and placed misconduct letters in the children’s files in
retaliation for their grievance. The Julkas also alleged that the school defendants
inflicted emotional distress on the children, who were repeatedly questioned by school
officials about the alleged cheating, and on Rahul, who experienced “humiliation [and]
anguish,” among other harms, as a result of the public accusations and the sanctions
placed on the family. Finally, the Julkas brought claims of spoliation and intentional
Nos. 20-2531, 20-2532                                                                 Page 3

infliction of emotional distress based on allegations that the parents who accused them
had conspired with the school defendants to destroy a recorded phone conversation
with Komal about the competition and used a falsified transcript of that conversation in
the investigation.

       On the defendants’ motions, the court dismissed a number of the Julkas’ claims,
leaving only the Julkas’ retaliation and intentional infliction of emotional distress claims
against the school board and the other parents. The remaining defendants then moved
for summary judgment, and the district court partially granted those motions. It entered
judgment for the parent defendants on the intentional-infliction-of-emotional-distress
claims, and it refused a preliminary injunction preventing access to the children’s
disputed files because the dishonesty letter had already been removed. But the court
allowed one child’s retaliation claim and the family’s intentional-infliction-of-
emotional-distress claims to proceed against the school defendants after determining
that there were factual disputes about the school defendants’ motives and tactics both
when interviewing that child and publicizing the accusations against the parents.

        A jury found for the school defendants on all but Rahul’s intentional-infliction-
of-emotional-distress claim against the school board and one official, but it awarded
him no compensatory damages. The defendants, who had moved for judgment as a
matter of law before the verdict, renewed their motion afterward. See FED. R. CIV. P.
50(a), (b). But the district court explained that there was sufficient evidence for the jury
to conclude that officials acted outrageously toward Rahul by publicizing the cheating
accusations to the school community, imposing sanctions, and threatening litigation.

       The Julkas moved for a new trial, see FED. R. CIV. P. 59(a), arguing that the
defendants had failed to disclose evidence they used at trial, presented “surprise
evidence” and “false testimony,” and changed their theory of defense, which together
had deprived the Julkas of a fair trial. The court denied the motion, explaining that the
Julkas had waived the issues by failing to object to the alleged misconduct before the
verdict, but that in any case the arguments lacked merit because the Julkas had “ample
notice” of the defendants’ positions before trial.

       We consolidated the Julkas’ two appeals, which, between them, challenge the
denial of their motion for leave to amend their complaint a second time, the partial
Nos. 20-2531, 20-2532                                                                 Page 4

grant of summary judgment, and the denial of their motion for a new trial. 1 The
defendants cross-appeal, seeking to vacate the verdicts for Rahul on his emotional-
distress claims, which they contend are unsupported by trial evidence and inconsistent
with the finding that he had no compensable damages.

                                          Analysis

        We address the alleged errors chronologically, beginning with whether the
district court abused its discretion by denying the Julkas leave to amend their complaint
a second time. The Julkas, who were represented by counsel in the district court, sought
leave to file a second amended complaint about 15 months after submitting their first
amended complaint (the subject of the motion to dismiss) and two weeks after the close
of fact discovery. The proposed second amended complaint reasserted or expanded
long-dismissed claims from the first amended complaint—including retaliation and
civil conspiracy claims against the school board’s lawyers and the parents. They also
attempted to add a new claim of intrusion on seclusion against the parents. The court
denied the motion, explaining that although the proposed pleading added little more
than “nuance” to their claims, it would require “a lot more discovery” and thereby
cause “undue delay.” Because the Julkas’ proposed amendment was based on conduct
they “had known about when they filed their previous complaint,” and they had not
explained why they could not have asserted the expanded claims earlier, the court
concluded that permitting the amendment would unfairly prejudice defendants who
had been dismissed from the case months earlier.

       This decision was sound. The court acted within its discretion to deny leave to
amend nearly a year and a half into litigation, see Lowinger v. Oberhelman, 924 F.3d 360,
370 (7th Cir. 2019), and after the close of discovery. See Landmark Am. Ins. Co. v. Deerfield
Constr., Inc., 933 F.3d 806, 816 (7th Cir. 2019). Having already extended the deadlines
both to file their first amended complaint and to complete discovery, the district court
was not required to reopen discovery so that the Julkas could add defendants and
claims back to their case seven months after they were dismissed. Id.




1 Only Rahul and Komal Julka are parties to the appeal. Komal joined Rahul’s appeal
by signing the filings. See Shah v. Comm’r, 790 F.3d 767, 768 n.1 (7th Cir. 2015). But the
Julkas, as pro se litigants, may not represent their children. See Elustra v. Mineo, 595 F.3d
699, 705 (7th Cir. 2010).
Nos. 20-2531, 20-2532                                                                Page 5

       Next, the Julkas contest the entry of summary judgment for the other parents on
Komal’s claim of intentional infliction of emotional distress. The district court ruled,
citing Taliani v. Resurreccion, 115 N.E.3d 1245, 1254 (Ill. App. 2018), that no reasonable
jury could find that the parents, whose involvement was limited and who were not in a
position of power over the Julkas, subjected Komal to conduct that exceeded “the
bounds of decency” when they recorded and shared with school officials a phone call in
which Komal discussed the Geography Bee. The Julkas contend that a reasonable jury
could find that the parents’ conduct was extreme and outrageous and that the district
court’s contrary decision rests on “fraudulent” evidence because the phone recording
was “deliberately mistranscribed and then destroyed/deleted.”

         Reviewing the summary judgment decision de novo, we agree with the district
court that no reasonable jury could find that the parents intentionally inflicted
emotional distress on Komal. We do not consider the Julkas’ unsupported assertion that
the defendants relied on “fraudulent” evidence. The Julkas had a separate claim of
spoliation based on the same allegations, but it was dismissed at the pleading stage as
implausible, and the Julkas never challenged that decision. Therefore, they cannot show
that the court ignored evidence at summary judgment. See White v. United States Dep't of
Just., 16 F.4th 539, 2021 WL 4931348 at *4 (7th Cir. 2021). In assessing whether the
accusing parents could be liable, the court properly relied on evidence of the parents’
genuine belief that the Julkas were cheating, their legitimate objective of reporting
misconduct, and the absence of a reason for them to suspect that the Julka parents had
any special susceptibility to distress. See Schweihs v. Chase Home Fin., LLC, 77 N.E.3d 50,
63 (Ill. 2016). We too are convinced that, under the totality of circumstances, the parents
at most subjected the Julkas to an ordinary insult or indignity rather than conduct that
is “intolerable in a civilized society.” Richards v. U.S. Steel, 869 F.3d 557, 566 (7th Cir.
2017) (applying Illinois law).

       The Julkas’ final challenge is to the jury’s decision not to award any damages for
intentional infliction of emotional distress despite finding two defendants liable with
respect to Rahul. Our review of this issue is limited because they did not object to the
jury instructions or verdict before the jury disbanded, Cont'l Vineyard, LLC v. Vinifera
Wine Co., LLC, 973 F.3d 747, 754 (7th Cir. 2020), or move for judgment as a matter of law.
See Stegall v. Saul, 943 F.3d 1124, 1127 (7th Cir. 2019). Although they invoked certain
language of Rule 50 of the Federal Rules of Civil Procedure (stating that the verdict was
against the manifest weight of the evidence), they filed only a post-verdict motion for a
new trial, FED. R. CIV. P. 59(a), the denial of which we review for abuse of discretion.
See Bowers v. Dart, 1 F.4th 513, 521 (7th Cir. 2021).
Nos. 20-2531, 20-2532                                                                 Page 6



        In that post-verdict motion, the Julkas raised “exclusively . . . arguments about
the defendants’ misconduct” during trial, including unfair surprise and false testimony.
Willis v. Lepine, 687 F.3d 826, 836 (7th Cir. 2012). The court rightly concluded that these
arguments were waived because the Julkas had not “timely and properly” objected
during the trial. See Walker v. Groot, 867 F.3d 799, 805 (7th Cir. 2017). And looking
beyond the Julkas’ arguments to whether, under Rule 59(a), “[t]he jury’s construction of
[the] evidence was rational,” Willis, 687 F.3d at 837, the court noted that the jury heard
testimony from each of the Julkas about the impact of the accusations and investigation
on his or her mental and physical health that provided a “reasonable basis” to find that
Rahul alone suffered severe emotional distress.

        The Julkas vary their argument on appeal, suggesting that the court erred by
denying their Rule 59(a) motion because the omission of damages was “inconsistent”
with the verdicts for Rahul on intentional infliction of emotional distress. But he cannot
establish that a “miscarriage of justice” caused the decision not to award damages on
his claim. Prime Choice Servs., Inc. v. Schneider Logistics Transloading & Distrib., Inc., 861
F.3d 633, 635 (7th Cir. 2017). The jury was instructed to consider whether the evidence
supported monetary compensation for “actual loss of money,” including lost wages and
“diminished ability to work,” as well as “physical, mental, and emotional aspects of
injury.” The jury instructions separated the pain and suffering inquiry from the
elements of the tort. See e.g. Peach v. McGovern, 129 N.E.3d 1249 (Ill. 2019). Rahul
testified to feeling humiliated, shamed, and stressed by the investigation, so
compensatory damages could have been awarded on that basis. The Julkas do not
suggest that any alleged trial errors interfered with their ability to prove those damages.
And even assuming they preserved a legal argument, the Julkas do not establish that
awarding no damages was error under Illinois law. It was within the jury’s discretion to
“award nothing for pain and suffering,” without causing an inconsistent verdict. Snover
v. McGraw, 667 N.E.2d 1310, 1314–15 (Ill. 1996).

       Finally, in their cross-appeal, the school defendants challenge only the jury’s
verdict for Rahul on his claim of intentional infliction of emotional distress. We review
the district court’s denial of their Rule 50(b) motion de novo, favoring the party that
prevailed before the jury. See Roberts v. Alexandria Transp., Inc., 968 F.3d 794, 798 (7th
Cir. 2020). We consider only the grounds advanced in both the pre-verdict and renewed
motions. See Passananti v. Cook Cnty., 689 F.3d 655, 660 (7th Cir. 2012). The school
defendants argue that there is “no evidence” that the school board or its members had
cause to know Rahul would suffer severe emotional distress, or that he indeed suffered
Nos. 20-2531, 20-2532                                                               Page 7

severe emotional distress. They explain that the jury heard only that he felt
“humiliated,” which falls short of proving the tort as a matter of law. In fact, however,
Rahul testified that as a result of the school’s publicizing the accusations, he was
shunned by friends, his medical practice suffered, and he took a significantly lower-
paying job to care for his children during the ordeal. We do not evaluate “whether the
jury believed the right people, but only whether it was presented with a legally
sufficient amount of evidence from which it could reasonably derive its verdict.” Massey
v. Blue Cross-Blue Shield of Ill., 226 F.3d 922, 924 (7th Cir. 2000). It was. See Prakash v.
Parulekar, --- N.E. 3d. ----, 2020 WL 7122071 at *9 (Ill. App. Dec. 3, 2020) (plaintiff’s
recurring nightmares, mental, physical, and financial stress in response to colleague’s
campaign of false statements could prove severe emotional distress).

       We have reviewed the parties’ remaining contentions, and they lack merit. With
respect to the primary appeals and the cross-appeal, we AFFIRM the judgment.